Citation Nr: 1422207	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-49 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefit sought on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his currently diagnosed sensorineural bilateral hearing loss disability, first shown on VA examination in September 2010, had onset during service and has worsened since discharge.  He claims that his current bilateral hearing loss is caused by or otherwise related to his history of military noise exposure to artillery fire from weapons qualifications, jet engines on the flight line, and continuous radio communications during service while serving as a radio intercept operator.  See Veteran's August 2010 and August 2011 statements. 

In September 2010 and January 2011, the same VA examiner conducted VA audiological examinations.  Audiometric testing on both occasions diagnosed a bilateral sensorineural hearing loss disability for VA purposes.  On both occasions, the examiner checked a statement indicating that "given normal hearing bilaterally on discharge audiogram and NO evidence of significant threshold shift from induction to discharge, hearing impairment is less likely as not caused by or a result of military noise exposure."  These opinions are inadequate as they do not acknowledge the Veteran's lay statements or contention that his current bilateral hearing loss had onset during service.  They also do not address the presence and significance, if any, of a +5 decibel increase in audiometric thresholds bilaterally at 4000 Hertz on comparison of audiometric findings on enlistment and separation examinations.   

Favorable private etiological opinions pertaining to the Veteran's hearing loss were received in December 2010 and March 2011, however, neither opinion contained any supporting rationale or discussed findings on in-service audiometric examinations and the Veteran's reports of post-service recreational noise exposure.  

In April 2011, an unfavorable VA medical opinion was obtained from a VA Compensation and Pension physician regarding the etiology of the Veteran's bilateral hearing loss disability.  The examiner indicated that the case was being reviewed due to a request for clarification of a prior audiology opinion.  He stated that a more in depth rationale had been requested for the opinion that the Veteran's bilateral hearing loss was not due to his military noise exposure.  Such language, as indicated by the Veteran's representative in the February 2014 appellate brief, suggests that the examiner did not review all of the evidence of record or provide an independent medical opinion based on review of all evidence of record.  

In light of the foregoing, the Board is of the conclusion that a new examination would be probative.  Accordingly, it is necessary to afford the Veteran a new VA audiological examination with an etiological opinion for clarification as to the nature and etiology of his current bilateral hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be sent a letter requesting him to identify any relevant outstanding audiological treatment records.  Authorized release forms should be provided.

2. Obtain from the Minneapolis VA Health Care System any outstanding VA audiological treatment records, to include numerical findings on any audiological evaluations performed, since July 2011.  All records requests and responses received should be documented in the claims file.

3. Once the above requested development is complete, schedule the Veteran for a VA audiological examination to determine that nature and etiology of his currently diagnosed bilateral hearing loss disability.  The Veteran's claims file, to include any electronic treatment records in Virtual VA and VBMS, must be made available to and reviewed by the VA examiner.  The examiner should indicate in his/her report whether the claims file was reviewed. 

The examiner should elicit from the Veteran a complete history of his claimed bilateral hearing loss disability, as well as his in-service and post-service history of occupational and recreational noise exposure.  

Based on a review of the claim file, including the service treatment records, and interview and examination of the Veteran, the VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater likelihood) that the Veteran's current bilateral hearing loss disability was incurred in or is otherwise related to his active service, to include his military noise exposure therein, which has been conceded by VA.  

In doing so, the VA examiner should indicate that she/he has reached this conclusion after conversion of audiometric findings on enlistment examination from ASA to ISA (ANSI) units, considering +5 decibel shift in audiometric findings at 4000 Hertz bilaterally on comparison of audiometric findings on enlistment and separation examinations, and consideration of the Veteran's contentions and medical literature cited in his August 2011 statement.  

A report of the examination should be prepared and associated with the claims file.  A complete rationale which includes citation to any relevant facts, to include those cited in this REMAND, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation. 

4. Following the above actions, review and readjudicate the issue of entitlement to service connection for a bilateral sensorineural hearing loss disability.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



